Citation Nr: 9910646	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  93-16 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to February 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the June 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran does not have a clear diagnosis of PTSD.

3.  The veteran did not engage in combat during service.

4.  There is no credible evidence confirming any of the 
veteran's claimed in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
PTSD as being caused by his active service in Vietnam.  As a 
preliminary matter, the Board finds that the veteran's claim 
for PTSD is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded service connection 
claim for PTSD has been submitted when there is medical 
evidence of a current PTSD disability, lay evidence of an in-
service stressor, and medical evidence of a nexus between 
service and the current PTSD disability.  Cohen v. Brown, 10 
Vet.App. 128, 137 (1997).  The Board is also satisfied that 
all relevant facts have been properly and sufficiently 
developed by the RO.  Therefore, no further action by the RO 
is required to comply with its duty to assist under 
38 U.S.C.A. §§ 5107(a), 5106 (1991).

Service connection may be granted for disability due to 
injury or disease incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110 (West 1991).  Service connection for PTSD 
requires (1) medical evidence establishing a clear diagnosis 
of the condition, (2) credible supporting evidence that the 
claimed in-service stressor actually occurred, and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).

As to the requirement that there be medical evidence 
establishing a clear diagnosis of PTSD, the Board finds that 
the evidence of record includes a questionable assessment of 
PTSD.  At the initial VA examination in May 1992, the 
examiner stated that the veteran's description of his Vietnam 
service was vague in that he was uncertain whether he had 
received an Air Medal and whether he was attached to the 
101st Army Airborne.  The veteran stated that he could not 
remember much of his experiences in Vietnam.  He complained 
of nightmares about Vietnam, memory lapses, and poor sleep.  
The examiner did not make a diagnosis of PTSD at that time.

A private medical report from July 1992 consisted of a 
largely orthopedic examination of the veteran concerning a 
job-related injury of the right knee.  The doctor opined that 
the right knee injury had aggravated the veteran's PTSD.  
There was no psychiatric examination and no objective 
findings regarding PTSD.  Therefore, the doctor apparently 
relied upon history provided by the veteran.

VA outpatient records from March 1992 indicate that the 
veteran presented with complaints of nightmares concerning 
Vietnam.  He reported that his military occupational 
specialty (MOS) was air police but that he performed 
security, construction, and repair duties, as well as acting 
as a gunner.  He also related that he had been injured in 
combat.  The diagnostic impression was "subclinical" PTSD, 
apparently suggesting that the veteran may not have the 
manifest symptoms of PTSD.  Thereafter, the veteran attended 
a Vietnam support group through October 1992.

At a November 1994 psychological examination performed for 
Social Security disability purposes, the veteran complained 
of dreams relating to Vietnam experiences.  However, the 
psychologist described him as happy, alert, and confident, 
with good attention, memory, concentration, and judgment.  
The examiner found no indication of psychopathology and 
stated that no psychological diagnosis appeared to be 
warranted.

VA outpatient records from July 1995 show that the veteran 
presented with complaints of irritability and increased 
frequency of nightmares regarding Vietnam.  Objectively, he 
was oriented and cheerful; however, his affect was slightly 
inconsistent with his verbal report and he frequently laughed 
when giving his history and symptomatology.  The veteran was 
assessed with nightmares and PTSD and referred for 
participation in a PTSD support group.

At a VA examination in July 1996, the veteran complained of 
fatigue, sleeplessness, and dreams regarding Vietnam.  In 
particular, he dreamed of a little girl and a fellow 
serviceman being killed.  The veteran said that he had served 
as a door gunner on a helicopter for eleven months.  He 
alleged that his helicopter was shot down twice by enemy fire 
and that he sustained a wound of the right leg.  He claimed 
that he had seen orders granting him the Purple Heart and the 
Air Medal, but that he never received them.  The examiner 
described the veteran as tense, apprehensive, oriented, and 
coherent, with no memory impairment or thinking disorder.  He 
exhibited a depressed mood and flattened affect.  The 
examiner's diagnosis was PTSD by history.  He explained that 
the veteran's symptoms met the criteria for mild PTSD and 
were due to life-threatening stressors while flying on a 
helicopter as a door gunner.

In summary, the Board finds that it is questionable whether 
the evidence of record contains a clear, unequivocal 
diagnosis of PTSD as is required under 38 C.F.R. § 3.304(f) 
(1998).  The first diagnosis of PTSD in 1992 was described as 
"subclinical".  The later outpatient diagnosis in 1995 
apparently relied upon the 1992 diagnosis, and the diagnosis 
provided in the VA examination in 1996 was determined by 
history rather than objective findings.  More importantly, 
all diagnoses were rendered in reliance upon the veteran's 
allegations that he had served as a helicopter door gunner, 
that he had participated in combat, and that he had been 
injured in the line of duty.  However, none of those 
stressors have been verified by an independent source.  A 
diagnosis of PTSD, related to service, which is based on an 
examination which relied upon an unverified history is 
inadequate.  Cohen 10 Vet.App. at 140; West v. Brown, 7 
Vet.App. 70, 77 (1994).  Therefore, the Board finds that the 
medical evidence of record does not provide a clear diagnosis 
of PTSD related to the veteran's period of active service.

Regarding the issue of whether there is credible evidence 
that the veteran's claimed stressors actually occurred, the 
Board notes that if the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded a combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  However, where the veteran did 
not engage in combat or the claimed stressor is not related 
to combat, "credible supporting evidence" means that the 
veteran's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor.  Dizoglio 
v. Brown, 9 Vet.App. 163, 166 (1996).

In Cohen v. Brown, 10 Vet.App. 128 (1997), the Court 
clarified the analysis to be applied in adjudicating a claim 
for service connection for PTSD.  The Court recognized that 
VA has adopted the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders.  See 61 Fed. Reg. 52695-52702 (1996).  Therefore, 
the Court took judicial notice of the shift in diagnostic 
criteria from an objective to a subjective standard in 
assessing whether a stressor is sufficient to trigger PTSD.  
The sufficiency of a stressor is, accordingly, now a clinical 
determination for the examining mental health professional.  
Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible, corroborating, and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of PTSD.

In the present case, the veteran's service personnel records 
reflect that his military occupational specialty was as an 
air policeman with the Air Force.  The records do reflect 
that the veteran served in Vietnam for approximately 9 months 
in 1966.  However, his DD 214 (Report of Transfer or 
Discharge) shows that his decorations and awards did not 
include any which are exclusively awarded for combat and that 
he received no wounds as a result of action with enemy 
forces.

The veteran's service medical records do contain entries from 
Phan Rang Air Base in Vietnam for March through November 
1966.  However, these records reflect no history of a combat 
injury.  The veteran's separation examination of December 
1966 also reports no combat injury and, in fact, states that 
the veteran denied any significant medical or surgical 
history since the last examination.  Therefore, because the 
veteran's service records do not demonstrate that he engaged 
in combat with the enemy, it is necessary that the veteran's 
account of his stressors be verified by a credible source.

In April 1992, the RO requested that the veteran provide a 
detailed description of the specific traumatic events he 
experienced in Vietnam.  The following month, the veteran 
responded with a letter alleging that he witnessed a young 
girl and boy blow up, that he saw a military police barracks 
blow up, that he was told of the death and the disappearance 
of two servicemen whom he did not personally know, and that 
he knew a Captain in the 101st Army Airborne who was killed 
in the fall of 1966.  He also stated that he was sent to Phan 
Rang in Vietnam and that he was located near the 101st Army 
Airborne.

The veteran appeared at a hearing before the RO in September 
1992.  He described his current symptomatology as nightmares, 
sleep disturbance, and flashbacks, and stated that he was 
receiving treatment at the VA Medical Center.  The veteran 
testified that he volunteered to be a helicopter door gunner 
shortly after arriving in Vietnam and that he spent the 
remainder of his time in Vietnam as a gunner.  He alleged 
that he served with the Army Airborne unit, although he was a 
member of the 366th Air Police Squadron of the Air Force.  He 
said that, as a gunner, he aided in troop disbursement, 
medivac of soldiers, delivery of supplies, and transporting 
of bodies.  He claimed that a friend by the name of Johnson 
had died.  However, he first alleged that Johnson was killed 
on the ground and later alleged that he was killed in the 
air.  He also described seeing a little girl being blown up.  
He claimed that his helicopter was shot down three times and 
that he was awarded two Purple Hearts and an Air Medal.  The 
veteran stated that he was claiming PTSD as a result of 
combat service.

Following a BVA remand in July 1995, the RO again requested 
that the veteran provide specific information regarding the 
alleged traumatic events in Vietnam.  The RO also attempted 
to verify the veteran's receipt of combat awards and his 
service with the 101st Army Airborne.  The National Personnel 
Records Center could not verify the veteran's claimed service 
with the 101st Airborne in Vietnam and could locate no 
evidence that he had received any combat citation.

The veteran responded in September 1995 that he witnessed the 
deaths of Doug Johnson, John Godfrey, Fred Smith, Joe 
Williams, and Junior Parker in the late summer and fall of 
1966.  In May 1996, the United States Armed Services Center 
for Research of Unit Records (USCRAR) verified that a Joseph 
Williams, Douglas Johnson, John Godfrey, and Fred Smith were 
killed in Vietnam in 1966.

Following another BVA remand in March 1997, the RO attempted 
further verification of the alleged stressors.  In March 1997 
and again in May 1998, the RO requested that the veteran 
provide the locations of the alleged three helicopter 
crashes, the dates and places of his medical treatment, and 
the locations where he had witnessed the deaths of the fellow 
servicemen, as well as their unit assignments.  In August 
1998, the veteran provided full names and dates of death for 
the servicemen.  He also stated that he had been shot down in 
September and November 1996 and that he was wounded in the 
right leg and buttock.  In January 1998, the RO requested 
USCRAR to provide unit assignments and the locations of death 
for the servicemen identified by the veteran.  The USCRAR 
could not verify the locations of the deaths.  However, the 
National Personnel Records Center responded that John Godfrey 
served with the Army in the 1st Cavalry Division, Douglas 
Johnson served with the Army in the 1st Infantry Division, 
and Fred Smith served with the Army in the 101st Airborne.  
On the contrary, the veteran served in the Air Force with the 
625th Combat Support Group when he arrived in Vietnam and was 
assigned to the 35th Air Police Squadron when he left from 
Vietnam.

The veteran appeared at a hearing before the Board in 
November 1998.  The veteran testified that he flew as a door 
gunner with the 101st Army Airborne; however, he could not 
remember the names of anyone with whom he had served.  The 
veteran also claimed that his helicopter was shot down twice 
and that people were killed during these incidents but he 
could not remember their names.  He described himself as 
being "real bad" with names.  He claimed that he was first 
shot down on September 25, 1966 and that he sustained a 
through and through gunshot wound of the right leg which was 
treated at Quang Tri.  He alleged that he was told that he 
would receive a Purple Heart.  He stated that he was in 
combat for 11 months and that some of the men whom he had 
previously identified were in the helicopter with him and 
some were on the ground.  At the close of the hearing, the 
veteran also stated that he hoped to acquire supporting 
evidence from his ex-wife, a fellow serviceman, and 
photographs.  The veteran's representative requested that 
further inquiries be made into service personnel records.

In summary, the Board finds no credible supporting evidence 
to substantiate the veteran's claimed in-service stressors.  
The veteran has alleged that he served in combat as a 
helicopter door gunner with an Army airborne unit.  However, 
in the veteran's initial stressor statement, he made no 
mention of flying in combat and merely stated that he was 
located near the 101st Airborne.  Likewise, at his first VA 
examination, he stated that he was uncertain whether he was 
ever attached to the 101st Airborne.  All attempts to verify 
any combat service of the veteran from reliable sources have 
failed.  The veteran had a noncombat MOS and no service 
personnel records reflect that he served in or was exposed to 
combat.  The service medical records make no reference to 
flight status, wounds, injuries, or participation in combat.

The veteran testified at the RO hearing that his helicopter 
was shot down three times and he testified at the BVA hearing 
that it was shot down two times.  In his description of the 
events at the RO hearing, he stated that the helicopter was 
hit in the rotor each time and merely windmilled to the 
ground.  At the BVA hearing, he claimed that fellow 
servicemen in the helicopter were killed.  He also alleged 
that he was wounded twice and that one wound was a through 
and through gunshot wound of the right leg.  At the RO 
hearing, he claimed to have received citations for the Purple 
Heart and Air Medal for these wounds.  Later, he said that he 
had only been told that he would receive the medals.  Service 
personnel records do not reflect the receipt of any combat 
citation or award.  Service medical records show no treatment 
or history of combat wounds even though the veteran was seen 
at the medical unit in close proximity to the time when he 
was allegedly wounded.  The veteran also has presented no 
current evidence, such as the presence of a scar, to verify 
the claim of a through and through gunshot wound of the leg.

The veteran has alleged that he witnessed the deaths of many 
fellow servicemen.  For example, he claims to have witnessed 
the deaths of both men accompanying him in the helicopters 
and men whom he was supporting on the ground.  The veteran 
did provide the names of several men who died in Vietnam in 
1966.  However, the veteran has never provided verifiable 
details of these deaths, such as locations of the deaths or 
unit assignments of the men or any type of detailed 
description of the events.  Information from the National 
Personnel Records Center found that the men did not serve 
with the same unit as the veteran and, therefore, there is no 
evidence that the veteran witnessed the deaths.  Notably, the 
veteran provided a statement in August 1998 with the full 
first, last, and middle names of the identified servicemen 
and their exact dates of death.  On the contrary, the veteran 
has been unable to provide the names of any person with whom 
he served who could possibly substantiate his alleged 
stressors.  He explained his inability to do so at the BVA 
hearing by describing himself as very poor with names.

In consideration of the aforementioned evidence, the Board 
finds that the veteran's account of his experiences in 
Vietnam has been inconsistent and implausible.  There being 
no credible, corroborating, or objective evidence of in-
service stressors and no clear diagnosis of PTSD, the Board 
concludes that the benefit sought on appeal must be denied.


ORDER

Service connection for PTSD is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

